— Per Curiam:
The evidence
offered was rightly rejected. It was an offer to make a will by parol. No trust, ex maleficio, could arise in the devisee, as might have been the case if, at the time of making the will, the defendant had been present and agreed to accept the devise with the condition in favor of the children. This is as far as any of the cases have gone. Here the offer was to prove "that afterwards the defendant agreed to accept the devise under the condition set up. This could not make him a trustee for the children.
Judgment affirmed.